DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/08/2020.  With entry of the concurrently filed preliminary amendment, claims 1, 2, 4, 5, 10-12, 14, 19, 20, 29, 31, 33, 34 and 36 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
	The disclosure is objected to because of the following informalities: omission of a brief description of the drawings in compliance with 37 CFR 1.74.
	Appropriate correction of the specification is required. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 10-12, 14, 19, 20, 29, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Salit et al (US 2016/0264753 A1; ‘Salit’) in view of Mahmud et al (WO 96/37547; ‘Mahmud’).
	Regarding Claims 1, 2 and 36,  Salit discloses a synthetic polyisoprene functionalized with an imidazole represented by formula (I) of present claim 1 (see paras [0158], [0160]). The synthetic polyisoprene before modification contains 98% by weight of diene units of 1,4-cis configuration (see para [0160]). The synthetic polyisoprene is used for preparing a rubber composition comprising as reinforcing filler, carbon black together with silica (see para [0167], Table (I) and para [0173], Table (III)). Salit discloses also the use of this composition in a tire (para [0170]).  
Salit differs from the claimed subject matter only in that in the rubber compositions described in Tables (I) and (III), the reinforcing filler comprises a predominant amount of silica, rather than a reinforcing filler which comprises a carbon black, the carbon black representing more than 50% by weight of the reinforcing filler.  Nevertheless, Salit suggests that a filler of an organic nature, such as carbon black, is a filler equivalent to a reinforcing inorganic filler such as silica, provided that this reinforcing filler is covered with an inorganic layer, such as silica, or else comprises, at its surface, functional sites, in particular hydroxyl sites, requiring the use of a coupling agent in order to establish the bond between the filler and the elastomer (paras [0077], [0079]).  Salit then cites, by way of example of carbon blacks such as described for tyres, WO 96/37547 (Mahmud) (para [0079]).  Mahmud is directed to providing elastomeric compounds incorporating silicon-treated carbon blacks, which may be employed in tire compounds (page 3, line 21 et seq.; page 22, lines 5-10).  Mahmud generally teaches that elastomeric compounds having desirable hysteresis and other properties may be obtained by compounding an elastomer with a silicon-treated carbon black (page 4, lines 21-25).  Mahmud illustrates rubber compositions comprising an elastomeric compound such as natural rubber or SBR and a specific silicon-treated carbon black (e.g., OMTS-CB) as sole reinforcing agent (page 28, Example 4; page 36, all carbon blacks, in particular the blacks conventionally used in tires, are suitable as carbon blacks for use in the present invention (cf., Spec., page 8, lines 8-12).  Accordingly, the term “carbon black” in present claim 1 is considered inclusive of a silicon-treated carbon black as taught by Mahmud.  
Regarding Claim 4, Salit in view of Mahmud render obvious the rubber composition according to claim 1, and Salit further discloses (paras [0012], [0072], [0158]) wherein the content of pendant groups of formula (I) in the functional elastomer is greater than 0 mol% and less than or equal to 3 mol% of the constitutional repeating units of the functional elastomer.  
	Regarding Claim 5, Salit in view of Mahmud render obvious the rubber composition according to claim 1.  Salit further discloses a second alternative form wherein, in formula (I), R’ denotes a direct or indirect attachment to the elastomer, Z and Y can each be a hydrogen atom, and R represents a hydrogen atom or a carbon-based group which can contain at least one heteroatom (paras [0023], [0024], [0028]).  Salit’s variables R’, Z, Y and R correspond respectively to Y2, Y4, Y3 and Y1 of claimed formula (I).  Salit additionally discloses that the imidazole rings are groups grafted to the diene elastomer, preferably to the diene units of the elastomer (para [0048]).  
	Regarding Claim 10, Salit in view of Mahmud render obvious the rubber composition according to claim 1, and Salit further discloses wherein the functional elastomer is other than a modified natural rubber, specifically a synthetic polyisoprene (para [0160].

Regarding Claim 12, Salit in view of Mahmud render obvious the rubber composition according to claim 1. Salit further discloses wherein the functional elastomer is a diene elastomer, a portion of the diene units of which are modified by grafting of a compound which contains a group that is reactive with respect to carbon-carbon double bonds and a group of formula (II) (paras [0048]-[0052]).
Regarding Claim 14, Salit in view of Mahmud render obvious the rubber composition according to claim 12. Salit further discloses in section II.4-1 (paras [0154]-[0155]) preparation of a grafted SBR wherein R’ is attached to a group reactive with respect to carbon-carbon double bonds, Z and Y each represent a hydrogen atom, and R represents a carbon chain (viz., methyl).  Salit’s variables R’, Z, Y and R correspond respectively to Z2, Z3, Z4 and Z1 of claimed formula (II).  
Regarding Claim 19, Salit in view of Mahmud render obvious the rubber composition according to claim 12. Salit further discloses in sections II.2-5 and II.4-1 (paras [0137], [0154]-[0155]) the rubber composition in which the compound C is a 1,3-dipolar compound, which compound contains a single dipole (nitrile oxide,) and the group of formula (II) (2-methyl-1H-imidazol-1-yl attached to group reactive with respect to carbon-carbon double bonds).   
Regarding Claim 20, Salit in view of Mahmud render obvious the rubber composition according to claim 19. Salit further discloses in sections II.2-5 and II.4-1 the rubber composition in which the 1,3-dipolar compound is an aromatic nitrile monoxide, which aromatic compound contains a single nitrile oxide group and a benzene ring, which benzene ring is substituted by the nitrile oxide dipole. 
Regarding claim 29, Salit in view of Mahmud render obvious the rubber composition according to claim 1, and Salit further discloses wherein the functional elastomer is obtained by modification of a synthetic polyisoprene (para [0158], [0160]).
prima facie obvious based on the combined teachings of Salit and Mahmud as discussed above with respect to claim 1.  

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salit in view of Mahmud as applied to claim 1 above, and further in view of Barguet et al (US 8650850 B2; ‘Barguet’).
	Regarding Claims 33 and 34, Salit in view of Mahmud render obvious the rubber composition defined in claim 1.  Neither Salit nor Mahmud discloses a composite comprising the rubber composition defined in claim 1 and at least one reinforcing element coated in the rubber composition.  However, in the same field of endeavor, Barguet discloses a three-layered metal cable intended to be used to reinforce vehicle tire carcasses as well as other parts of tires (col. 1, lines 19-25; col. 3, lines 60-64).  The three-layered cable comprises an inner layer C1 formed of L wires of diameter d1, surrounded by an intermediate layer C2 formed of M wires of diameter d2, which is surrounded by an outer layer C3 formed of N wires of diameter d3 (col. 5, lines 13-18).  According to Barguet, a sheath made of a crosslinkable or crosslinked rubber composition comprising at least one diene elastomer covers at least the layer C2 so as to form a continuous sleeve of a cross-section which is substantially circular (col. 5, lines 19-33).  Hence, at least the layer C2 of the Barguet cable may be regarded as “coated in the rubber composition” as per claim 33.  When the cable of Barguet is intended to reinforce tires, Barguet teaches an embodiment wherein the diene elastomer is exclusively constituted of natural rubber, synthetic polyisoprene or a mixture of these elastomers, the synthetic polyisoprene having a content (mole %) of 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  Hirata et al (US 5140055) is cited as of interest regarding tire tread compounds comprising rubber compositions comprising 0.1- 50 parts by weight of an imidazole or imidazoline compound (note claim 1).   Hergenrother et al (US 5346962) is cited as of interest regarding use of 1-vinylimidazole or 1-vinylbenzimidazole as end-capping agent for styrene/butadiene rubbers obtained by anionic polymerization (note Examples 1-2).  

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-08-21